It having been reported that Seymour It. Thaler of New York, New York, has been disbarred from the practice of law in all of the courts of the State of New York, and this Court by order of February 20, 1973 [410 U. S. 921], having suspended the said Seymour It. Thaler from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon respondent and that the time within which to file a return to the rule has expired;
It is ordered that the said Seymour R. Thaler be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.